Case 4:21-cv-10762-SDD-DRG ECF No. 9, PageID.62 Filed 07/30/21 Page 1 of 11




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

FRANKLIN C. SMITH,
                                        Case No. 4:21-cv-10762
      Plaintiff,
v.                                      Stephanie Dawkins Davis
                                        U.S. District Judge
FREDDIE G. BURTON, et. al.,

     Defendants.
___________________________/

               OPINION AND ORDER (1) VACATING THE
             ORDER OF DEFICIENCY, (2) GRANTING THE
         APPLICATION TO PROCEED IN FORMA PAUPERIS, AND
     (3) SUMMARILY DISMISSING THE CIVIL RIGHTS COMPLAINT

I.    PROCEDURAL HISTORY AND IFP APPLICATION

      Before the Court is Plaintiff Franklin C. Smith’s pro se civil rights

complaint filed pursuant to 42 U.S.C. § 1983. Plaintiff is a former state prisoner

who has now been released from custody and is residing in Tallahassee, Florida.

The Court vacates the Order of Deficiency from April 21, 2021. The Court has

reviewed the complaint and now dismisses it for failing to state a claim upon

which relief can be granted.

      On April 21, 2021, Magistrate Judge R. Steven Whalen signed an order of

deficiency. (ECF No. 5). The order required Plaintiff to provide an application to

proceed without prepayment of fees and costs, an authorization to withdraw from

his trust fund account, a signed certification of his prison trust account from an
                                          1
Case 4:21-cv-10762-SDD-DRG ECF No. 9, PageID.63 Filed 07/30/21 Page 2 of 11




authorized prison official, and a current computerized trust fund account showing

the history of the financial transactions in Plaintiff’s institutional trust fund account

for the past six months; the order alternatively allowed Plaintiff to pay the three

hundred and fifty ($350.00) dollar filing fee, plus the $52.00 administrative fee, in

full. Plaintiff was given thirty days to comply with the order.

      Plaintiff has not complied with the order of deficiency. In reviewing the

original and amended complaints, however, it appears that Plaintiff has now been

released from custody.

      Title 28 U.S.C. § 1915(a)(2), as amended by the Prison Litigation Reform

Act (PLRA), requires a prisoner who wishes to proceed without prepayment of

fees and costs in a civil complaint in federal court to file a certified copy of the

trust fund account statement for that prisoner for the six-month period immediately

preceding the filing of the complaint or notice of appeal, obtained from the

appropriate official of each prison at which the prisoner is or was confined. See

also McGore v. Wrigglesworth, 114 F.3d 601, 605 (6th Cir. 1997). However, once

a prisoner is released from incarceration, his or her obligation to pay court fees is

determined, like any other non-prisoner, solely by whether he or she qualifies for

the type of in forma pauperis status that is available to all litigants. McGore, 114

F.3d at 612. Plaintiff has now been released from custody and thus no longer has




                                            2
Case 4:21-cv-10762-SDD-DRG ECF No. 9, PageID.64 Filed 07/30/21 Page 3 of 11




to comply with all of the filing fee requirements imposed by the Prison Litigation

Reform Act. Accordingly, the Order of Deficiency is vacated.

      All individuals, both prisoners and non-prisoners, who seek pauper status in

federal court must file a form or affidavit which states all of the assets possessed

by that individual and the failure to file the required affidavit mandates that the

pauper request be denied. See Floyd v. U.S. Postal Service, 105 F.3d 274, 277 (6th

Cir. 1997). Plaintiff has filed an application to proceed in forma pauperis with the

requisite information. Accordingly, the Court will GRANT the application to

proceed in forma pauperis.

II.   STANDARD OF REVIEW

      Plaintiff has been allowed to proceed without prepayment of fees. See 28

U.S.C. § 1915(a); McGore v. Wrigglesworth, 114 F.3d at 604. However, 28

U.S.C. § 1915(e)(2)(B) states:

             Notwithstanding any filing fee, or any portion thereof,
             that may have been paid, the court shall dismiss the case
             at any time if the court determines that:
             (B) the action or appeal:
             (i) is frivolous or malicious;
             (ii) fails to state a claim on which relief may be granted;
             or
             (iii) seeks monetary relief against a defendant who is
             immune from such relief.

A complaint is frivolous if it lacks an arguable basis in law or fact. Neitzke v.

Williams, 490 U.S. 319, 325 (1989); see also Denton v. Hernandez, 504 U.S. 25,


                                           3
Case 4:21-cv-10762-SDD-DRG ECF No. 9, PageID.65 Filed 07/30/21 Page 4 of 11




32 (1992). Sua sponte dismissal is appropriate if the complaint lacks an arguable

basis when filed. McGore, 114 F.3d at 612. Although plaintiff has now been

released from prison, the PLRA’s screening provisions apply to non-prisoners as

well as to prisoners. McGore, 114 F.3d at 608.

       While a complaint “does not need detailed factual allegations,” the “[f]actual

allegations must be enough to raise a right to relief above the speculative level on

the assumption that all the allegations in the complaint are true (even if doubtful in

fact).” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (footnote and

citations omitted). Stated differently, “a complaint must contain sufficient factual

matter, accepted as true, ‘to state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570).

“A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).

      To establish a prima facie case under 42 U.S.C. § 1983, a civil rights

plaintiff must establish that: (1) the defendant acted under color of state law; and

(2) the offending conduct deprived the plaintiff of rights secured by federal law.

Bloch v. Ribar, 156 F.3d 673, 677 (6th Cir. 1998) (citing Parratt v. Taylor, 451

U.S. 527, 535 (1981)). “If a plaintiff fails to make a showing on any essential




                                            4
Case 4:21-cv-10762-SDD-DRG ECF No. 9, PageID.66 Filed 07/30/21 Page 5 of 11




element of a § 1983 claim, it must fail.” Redding v. St. Eward, 241 F.3d 530, 532

(6th Cir. 2001).

       The Court further notes that one of the defendants that Plaintiff sues is Judge

Emmet G. Sullivan, a federal judge in the United States District Court for the

District of Columbia. Title 42 U.S.C. § 1983 does not apply to actions against

federal officials, because they are not state actors acting under color of state law.

However, a plaintiff may file suit in federal court for damages arising from a

violation of the plaintiff’s constitutional rights by persons acting under the color of

federal law. See Bivens v. Six Unknown Named Agents of Federal Bureau of

Narcotics, 403 U.S. 388, 395 (1971). The portion of Plaintiff’s complaint against

Judge Sullivan is construed as a Bivens action. See e.g., Shehee v. Luttrell, 199

F.3d 295, 298 (6th Cir. 1999). The screening provisions of the Prisoner Litigation

Reform Act (PLRA) are applicable to Bivens actions. See e.g., Diaz v. Van

Norman, 351 F.Supp.2d 679, 680-81 (E.D. Mich. 2005).

III.   COMPLAINT

       Plaintiff has filed a long and rambling complaint and amended complaint.

The gist of his complaint is that the main defendant, a Wayne County Probate

Judge, and a number of other defendants, have conspired to deprive him of a

portion of his deceased mother’s estate. Plaintiff claims that several of the

defendants have either directly threatened him with acts of violence or have


                                           5
Case 4:21-cv-10762-SDD-DRG ECF No. 9, PageID.67 Filed 07/30/21 Page 6 of 11




conspired with the Federal Bureau of Investigation, the Central Intelligence

Agency, or various criminals from Detroit to threaten or kill him.

      Plaintiff brought an almost identical action in the United States District

Court for the District of Columbia. The case was dismissed as being frivolous or

for failing to state a claim for relief. Smith v. Burton, et. al., No. 1:20-cv-0900-

UNA (D. D.C. June 1, 2020).

      Plaintiff again brings the same allegations although he also sues Judge

Sullivan for his role in dismissing his prior civil rights action.

IV.   DISCUSSION

      Plaintiff’s allegations involving his mother’s estate and the conspiracy

amongst the various defendants to deprive him of his portion of the estate are

subject to dismissal because the claims being raised and the defendants being sued

in this portion of the complaint are similar to the prior lawsuit that was brought by

Plaintiff and dismissed by Judge Sullivan in the United States District Court for the

District of Columbia.

      The Sixth Circuit has held that “a district court may invoke the doctrine of

res judicata in the interests of, inter alia, the promotion of judicial economy.”

Holloway Const. Co. v. U.S. Dept. of Labor, 891 F.2d 1211, 1212 (6th Cir. 1989)

(citing United States v. Sioux Nation of Indians, 448 U.S. 371, 432 (1980)

(Rehnquist, J., dissenting)).


                                            6
Case 4:21-cv-10762-SDD-DRG ECF No. 9, PageID.68 Filed 07/30/21 Page 7 of 11




       The present complaint is barred by the doctrine of res judicata, which

includes both claim preclusion and issue preclusion. Taylor v. Sturgell, 553 U.S.

880, 892 (2008):

              Under the doctrine of claim preclusion, a final judgment
              forecloses “successive litigation of the very same claim,
              whether or not relitigation of the claim raises the same
              issues as the earlier suit.” New Hampshire v. Maine, 532
              U.S. 742, 748 (2001). Issue preclusion, in contrast, bars
              “successive litigation of an issue of fact or law actually
              litigated and resolved in a valid court determination
              essential to the prior judgment,” even if the issue recurs
              in the context of a different claim. Id., at 748-749. By
              “preclud[ing] parties from contesting matters that they
              have had a full and fair opportunity to litigate,” these two
              doctrines protect against “the expense and vexation
              attending multiple lawsuits, conserv[e] judicial resources,
              and foste[r] reliance on judicial action by minimizing the
              possibility of inconsistent decisions.” Montana v. United
              States, 440 U.S. 147, 153-154 (1979).

Id. at 892 (alterations in original).

       Plaintiff’s allegations involving his deceased mother’s estate and the actions

undertaken to deprive him of the estate are barred by the doctrine of claim

preclusion because he is raising the same claims challenging the alleged

deprivation of Plaintiff’s portion of his mother’s estate that he raised in his prior

complaint before Judge Sullivan. Plaintiff’s current complaint is also barred by the

doctrine of issue preclusion. For the doctrine of issue preclusion to apply:

              1) the precise issue raised in the present case must have
              been raised and actually litigated in the prior proceeding;


                                           7
Case 4:21-cv-10762-SDD-DRG ECF No. 9, PageID.69 Filed 07/30/21 Page 8 of 11




             2) determination of the issue must have been necessary to
             the outcome of the prior proceeding;
             3) the prior proceeding must have resulted in a final
             judgment on the merits; and
             4) the party against whom estoppel is sought must have
             had a full and fair opportunity to litigate the issue in the
             prior proceeding.

Aircraft Braking Sys. Corp. v. Local 856, Int’l Union, 97 F.3d 155, 161 (6th Cir.

1996).

      Plaintiff raises the same issues involving his mother’s estate and the actions

undertaken to deprive him of his share of the estate that he raised and litigated in

his prior lawsuit before Judge Sullivan. A determination that Plaintiff’s allegations

failed to state a claim for relief was necessary to the outcome of the earlier lawsuit.

Plaintiff’s prior lawsuit resulted in a final judgment on the merits of Plaintiff’s

claims. Finally, Plaintiff was afforded a full and fair opportunity to litigate his

claims in his prior lawsuit. Plaintiff’s allegations involving his deceased mother’s

estate are frivolous and subject to dismissal, because they are barred by the

doctrine of res judicata. See Smith v. Morgan, 75 F. App’x 505, 506-07 (6th Cir.

2003) (“Under issue preclusion, once an issue is actually and necessarily

determined by a court of competent jurisdiction, that determination is conclusive in

subsequent suits based on a different cause of action when used against any party

to the prior litigation.”); Armour v. McCalla, 16 F. App’x 305, 306 (6th Cir. 2001)




                                           8
Case 4:21-cv-10762-SDD-DRG ECF No. 9, PageID.70 Filed 07/30/21 Page 9 of 11




(Eighth Amendment claim barred by res judicata where it was previously

dismissed as frivolous in earlier lawsuit).

      The complaint must be dismissed against Judge Sullivan because he is

immune from suit in his role in dismissing Plaintiff’s prior civil rights lawsuit.

Judges are generally absolutely immune from civil rights suits for money damages.

Ireland v. Tunis, 113 F.3d 1435, 1440 (6th Cir. 1997) (citing Mireles v. Waco, 502

U.S. 9, 9 (1991); Barnes v. Winchell, 105 F.3d 1111, 1115 (6th Cir. 1997)).

Judicial immunity is abrogated only when a judge is not acting in a judicial

capacity, or when the judge takes action in the absence of all jurisdiction. Mireles,

502 U.S. at 11-12 (internal citations omitted). The doctrine of absolute judicial

immunity also protects federal judges from injunctive relief as well as monetary

damages. Kipen v. Lawson, 57 F. App’x 691 (6th Cir. 2003) (citing Bolin v. Story,

225 F. 3d 1234, 1240-42 (11th Cir. 2000)). Federal judges are also immune from

Bivens suits for equitable relief. See Newsome v. Merz, 17 F. App’x 343, 345 (6th

Cir. 2001).

      Whether an action is “judicial” depends on the “‘nature’ and ‘function’ of

the act, not the ‘act itself.’” Mireles, 502 U.S. at 13 (quoting Stump v. Sparkman,

435 U.S. 349, 362 (1978)). This functional analysis generally turns on two factors

set forth by the Supreme Court in Stump. First, rather than looking at a particular

act in isolation, courts should “look to the particular act’s relation to a general


                                              9
Case 4:21-cv-10762-SDD-DRG ECF No. 9, PageID.71 Filed 07/30/21 Page 10 of 11




function normally performed by a judge.” Id. Second, courts must assess whether

the parties dealt with the judge in his or her judicial capacity. Stump, 435 U.S. at

362. An act “‘does not become less judicial by virtue of an allegation of malice or

corruption of motive.’” Sparks v. Character and Fitness Committee of Kentucky,

859 F.2d 428, 432 (6th Cir. 1988) (quoting Forrester v. White, 484 U.S. 219, 227

(1988)).

      Judge Sullivan is entitled to absolute immunity from liability in Plaintiff’s

civil rights action for his act of dismissing Plaintiff’s previous civil rights action

because his act of dismissing Plaintiff’s civil rights case was taken within Judge

Sullivan’s judicial capacity and the ruling was within his authority to make as the

arbiter over Plaintiff’s case. See Chance v. Todd, 74 F. App’x 598, 600 (6th Cir.

2003) (Dismissal affirmed because judge “enjoys absolute immunity from suit for

money damages for acts undertaken in his judicial capacity.”).

      The Court dismisses the complaint because it fails to state a claim for relief.

Because the complaint lacks any arguable basis in the law, this Court certifies that

any appeal by Plaintiff would be frivolous and not undertaken in good faith. See

Alexander v. Jackson, 440 F.Supp.2d 682, 684 (E.D. Mich. 2006) (citing 28 U.S.C.

§ 1915(a)).

V.    ORDER

      Accordingly, it is ORDERED that:


                                           10
Case 4:21-cv-10762-SDD-DRG ECF No. 9, PageID.72 Filed 07/30/21 Page 11 of 11




     1. The civil rights complaint (ECF No. 1) is DISMISSED WITH
     PREJUDICE FOR FAILING TO STATE A CLAIM UPON
     WHICH RELIEF CAN BE GRANTED.

     2. IT IS FURTHER ORDERED AND CERTIFIED by the Court
     that any appeal taken by Plaintiff would not be done in good faith.

     SO ORDERED.


Dated:     July 30, 2021
                                           s/Stephanie Dawkins Davis
                                           HON. STEPHANIE DAWKINS DAVIS
                                           United States District Court Judge




                                      11
